NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



RICKIE EMANUEL RIDDLE, SR.,               )
                                          )
             Petitioner,                  )
                                          )
v.                                        )    Case No. 2D19-254
                                          )
STATE OF FLORIDA,                         )
                                          )
             Respondent.                  )
                                          )

Opinion filed November 8, 2019.

Petition for Writ of Certiorari to the
Circuit Court for the Twelfth Judicial
Circuit for Sarasota County; sitting in
its appellate capacity.

Larry Eger, Public Defender, and Terry
Lynn Drake, Assistant Public
Defender, Sarasota, for Petitioner.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Respondent.


PER CURIAM.

             Denied.


CASANUEVA, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.